DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 3 is objected to because of the following informalities:  The word ‘objection’ should be ‘object’.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the film" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 depends from claim 2, which makes no mention of a film.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 3-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rzepczynski (US 4,866,412).

Re claim 1:

See figure 1 of Rzepczynski.

Rzepczynski  teaches (column 1, lines 25+):
“The tactile sensor device according to the present invention comprises a first array of parallel elongated lengths of electroconductive material, a second array of parallel elongated lengths of electroconductive material which is disposed transverse to said first array so that lengths in the two arrays intersect, and a resilient piezoresistive material, disposed in continuous contact with the lengths of electroconductive material in one of said arrays and located between the arrays.”

There are two different layers of electrically conductive traces which overlap to form a matrix of conductive trace intersections, as figure 1 of Rzepczynski  shows.

Rzepczynski  further teaches (column 3, lines 65+):
“Systematic electrical scanning of all the intersections shows which intersections are in contact with the object and this information can be displayed to give a visual indication of the shape of the contacted surface of the object, or can be compared with previously recorded data to identify one object among a variety of objects.”

Object identification is the stated goal. The shape of the contacted area can be found based on which intersections indicate contact.

Regarding the limitations added to claim 1 in the 11/16/2022 amendment, 
A shelf, broadly speaking, can be any horizontal, flat surface
The sensor in Rzepczynski is (column 1, lines 50-55) is a flexible film that can be positioned on a flat surface.

Thus, it would have been obvious at the time of the invention to use Rzepczynski’s system of product identification on a shelf, which is any conventional flat surface.

Rzepczynski would need a display, at least to show the sensing results (such as identity of objects being sensed).

Re claims 3-11:

Rzepczynski operates in just the manner recited in these various dependent claims (see Rzepczynski claim 1):
“upon being subjected to local tactile compression the rounded coverings undergo lateral distortion independently at each corresponding individual detection point subjected to said compression and thereby reduce the distance between the lengths of the electroconductive material overlaid by the rounded coverings and the adjacent portion of the flat lengths of the first array thereat to reduce the resistance of the isolated path through the rounded coverings between the lengths of the electroconductive material overlaid thereby and the flat lengths of the first array at each such detection point subjected to said compression”

In Rzepczynski, objects are thus detected through recognition of compression points where resistance changes, and then comparison with a data record (‘compared with previously recorded data to identify one object among a variety of objects’).

Re claim 12: 
If a detailed map of everything exerting pressure on the surface can be made in Rzepczynski, then counting objects would be a trivial exercise.

Allowable Subject Matter
Claim 2 is allowed.
Claim 2 had been rejected only under Double Patenting, which has been overcome by the timely filing of a Terminal Disclaimer, which has been approved.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876